Case 1:21-cv-00217-EK-SJB Document 19 Filed 09/01/21 Page 1 of 2 PageID #: 148




        Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                      Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

                                                                     September 1, 2021
VIA ECF
Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East Chambers 304N
Brooklyn, New York 11201

       Re:     Rodea v. New York Diner, Inc., et ano.
               Case No.: 1:21-cv-217 (ERK) (SJB)
               Plaintiff’s Response in Opposition to
               Defendants’ Letter Motion for Leave to Move to Compel

Dear Judge Bulsara:

       This office represents the Plaintiff Jose Eduardo Rodea (hereinafter “Plaintiff”) in the
above-referenced case. Plaintiff writes in response to Defendants’ letter motion seeking leave to
move to compel. For the reasons set forth below, this Court should deny Defendants’ request.

        The parties met and conferred on August 20, 2021, regarding Defendants’ purported
deficiencies. Following the call, Defendant’s counsel had memorialized the discussion in writing.
The undersigned had informed Defendant’s counsel that I would be travelling this week and that
due to the Jewish High Holidays all falling out in September, the undersigned would not be able
to address Defendant’s deficiencies by October 13, 2021, at the very latest due to the limited
working days in September this year.

       Despite our Agreement, Defendant took initiative to file his letter requesting leave to file
a motion to compel yesterday. In response and good faith to avoid any further court intervention
and prior to an upcoming flight, the undersigned took the time to get on a call with Plaintiff and
respond to Defendants’ deficiencies in less than 24 hours.

        Your Honor, today, I responded with the attached responses to Defendants’ deficiency
letter which has effectively addressed all of Defendants’ purported deficiency. It seems as if
Defendants’ have a problem with Plaintiff’s objections on an existential basis. However, either
way Plaintiff has no further documents to produce. Based on same, Plaintiff respectfully submits
that there is no need for a conference.

Dated: Forest Hills, New York
       September 1, 2021                             Regards,
Case 1:21-cv-00217-EK-SJB Document 19 Filed 09/01/21 Page 2 of 2 PageID #: 149




                                         SHALOM LAW, PLLC

                                         /s/ Jonathan Shalom
                                          Jonathan Shalom, Esq.
                                          105-13 Metropolitan Avenue
                                          Forest Hills, NY 11375
                                          Jonathan@ShalomLawNY.com
                                          (718) 971-9474 (office)

                                         Attorneys for Plaintiff
